Citation Nr: 1643620	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  15-10 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for sleep apnea, for substitution purposes.

2.  Entitlement to service connection for diabetes mellitus, for substitution purposes.

3.  Entitlement to service connection for coronary artery disease (CAD), to include congestive heart failure and valvular heart disease, for substitution purposes.

4.  Entitlement to an evaluation in excess of 30 percent for pleural plaques, for substitution purposes.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disabilities, for substitution purposes.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1963.  The Veteran died in December 2014.  The appellant claims as a surviving spouse.  

For claimants who died on or after October 10, 2008, as in the instant case, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the appellant for purposes of processing a claim to completion.  The appellant, who is the Veteran's widow, requested to be substituted for the Veteran pursuant to 38 U.S.C.A. § 5121A.  The Regional Office granted the appellant's request for substitution in a supplemental statement of the case of July 2016.  Accordingly, the Board will address the merits of the claims with the appellant as the substituted party.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The claim was previously remanded by the Board in October 2015. 

In September 2016, the appellant submitted additional private treatment records that were not accompanied by a waiver of RO review.  However, since the Veteran's original substantive appeal was received after February 2, 2013, the Board no longer is required to obtain a waiver of initial review by the agency of original jurisdiction (AOJ).  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.)  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for sleep apnea, diabetes mellitus, and CAD, and an increased disability rating for the service connected pleural plaques.  She also seeks entitlement to TDIU.  After a review of the claim file, the Board finds that additional development is needed prior to deciding the issues.  

In regards to the disability rating of pleural plaques the disability has been rated as 30 percent disabling under Diagnostic Code (DC) 6845.  DC 6845 provides, in pertinent part, for a 60 percent evaluation with a FEV-1 of 40 to 55 percent predicted, or a FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation is assigned with a FEV-1 of less than 40 percent predicted, or; FEV-1/FVC of less than 40 percent, or; DLCO (SB) of less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min (with cardiac or respiratory limit), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; outpatient oxygen therapy.  38 C.F.R. § 4.97, DC 6845. 

The Board notes that private treatment records show the Veteran was diagnosed with pulmonary hypertension as early as January 2010.  He also has received outpatient oxygen therapy.  Further, the record reflects he may have had cor pulmonale.  The record is unclear, however, as to whether these conditions are associated with the service connected pleural plaques or the CAD which currently is not service connected.  Indeed, the only medical opinion which seems to address this relationship is a May 2012 VA medical opinion which bases the opinion on the absence of a diagnosis of asbestosis.  However, as will be noted in more detail below, the record does contain a diagnosis of asbestosis.  As a finding of pulmonary hypertension, cor pulmonale, acute respiratory failure, or outpatient oxygen therapy all could provide a basis for an increased disability rating, the Board finds that a medical opinion as to whether any of these conditions are due to the service connected pleural plaques should be obtained prior to the adjudication of the appeal.

As to the service connection claims for diabetes mellitus, sleep apnea, and CAD, the appellant argued these disabilities are due to the service connected pleural plaques.  The record does not contain an opinion as to the relationship between sleep apnea and/or diabetes mellitus and the service connected pleural plaques.  This opinion should be obtained.

As to CAD, there are several VA medical opinions of record which are contradictory.  An addendum opinion was obtained in May 2012 which attempted to clarify the etiology of the CAD.  The examiner opined that the CAD was not caused by the service connected pleural plaques.  The examiner based the opinion primarily on the absence of a diagnosis of interstitial lung disease indicative of asbestosis.  However, the record contains a private CT scan of the chest of February 2006 which shows mild interstitial changes suggestive of asbestosis.  Also, a private April 2014 CT scan of the chest also shows mild interstitial lung disease indicative of asbestosis.  Furthermore, no aggravation opinion was provided.  Given the diagnoses of asbestosis now of record and the lack of an aggravation opinion, the Board finds that a new VA medical opinion is needed prior to deciding the issue.

The issue of entitlement to TDIU is inextricably intertwined with the issues being remanded herein, , the Board will defer the decision on that issue until the requested development herein has been completed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Forward the file to a pulmonologist or equally qualified examiner to obtain an opinion regarding the etiology of the Veteran's coronary artery disease (CAD), to include congestive heart failure and valvular heart disease, sleep apnea, and diabetes mellitus, and the level of severity of the service connected pleural plaques.  The claim file should be made available to the examiner.  After a review of the claim file and all of the evidence of record to include all the private treatment records recently associated with the claim file, the examiner should provide an opinion as to:

(a) Whether it is at least as likely as not that the Veteran's CAD, sleep apnea, and diabetes mellitus were caused by or aggravated beyond their natural progression by the service connected pleural plaques.  The examiner should note that the record contains a 2006 private CT scan shows mild interstitial lung disease suggestive of asbestosis, and an April 2014 private CT scan shows mild increase in interstitial lung disease indicating asbestosis.  

(b) Whether the Veteran has cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension and/or episode(s) of acute respiratory failure, or has required outpatient oxygen therapy as a result of the service connected pleural plaques.  

A complete rationale should be provided for all opinions rendered.  

If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




